 POSTAL SERVICEUnited States Postal ServiceandDetroitDistrictArea Local American Postal Workers Union,AFL-CIO. Case 7-CA-24183(P)29 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 18 October 1985 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs,and the General Coun-sel filed an answering brief.The National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member.The Board has considered the decision and therecord in light of the exceptions and briefs and haddecided to affirm the judge's rulings,finding," andconclusions and to adopt the recommended Orderas modified.2We agree with the judge that the Respondentviolated Section 8(a)(5) by bypassingtheUnionand unilaterally adjusting employee Hani Dallou'sgrievance.Contrary to the judge, however, weconclude that a cease-and-desist remedy is insuffi-cient to remedy the Respondent's unfair labor prac-tice.Although we customarily direct an employerto restore the status quo ante if it has taken unilat-eral action to an employee's detriment,it is unclearwhether the Respondent'sgrievance adjustmentwas detrimental or beneficial.We shall thereforeorder status quo ante restoration conditioned onIIn agreeing with the judge that Postmaster Norman Lovell knewtherewas a grievance pending at the time he unilaterally resolved thegrievance's underlying dispute,we find it unnecessary to rely on thejudge's finding at par. 16 of the section of his decision entitled "TheUnfair Labor Practice"that Lovell wrote the statements appearing onthe back of Dallou's 23 June 1984 request for information.The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd. 188 F 2d 362 (3d Cit.1951).We have carefully examined the record and find no basis for reversingthe findings.Member Babson disavows the judge's comments regarding the possiblelawfulness of a veteran's choosing to deal directly with his employer,without the presence of the employee's established bargaining representa-tive.2The General Counsel filed a motion to strike certain documents theRespondent attached to its brief,and the Respondent filed a brief in op-position.We grant the motion to strike the parties'collective-bargainingagreement,which the Respondent could have offered at the hearing, butaccept the Respondent's submission of two official Board documentsThe General Counsel has requested that the Order include a visitatorialclause authorizing the Board,for compliance purposes,to obtain discov-ery from the Respondent under the Federal Rules of Civil Procedureunder the supervision of the United States court of appeals enforcing thisOrder.Under the circumstances of this case,we find it unnecessary toinclude such a clause. Accordingly,we deny the General Counsel's re-quest215the employee's desire as expressed through his bar-gaining agent.SeeDura-Vent Corp.,257NLRB430, 433 (1981). If the Union elects with the con-currence of Dallou to have the previous conditionsrestored,the Respondent shall set aside the unilat-erally adjusted grievance,reactivate the grievance,and process the grievance in good faith with alldue diligence.We reject the Respondent's contention that weshould defer this case to arbitration underCollyerInsulatedWire,192 NLRB 837 (1971), andUnitedTechnologies,268 NLRB 557 (1984). Although theRespondent has expressed its willingness to arbi-trate the issue of Dallou's discipline by reactivatinghis grievance,the Respondent's request for deferraldid not specifically encompass the underlying issueof its directdealing and unilateral adjustment. Be-cause the unfair labor practice issue would there-fore remain unresolved,we conclude that deferralto arbitration is unwarranted.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent United States Postal Service,Southfield,Michigan,itsofficers,agents,succesors,and as-signs, shall take the action set forth in the Order asmodified.1.Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a) On requestby the Union,set aside employeeHani Dallou's unilaterally adjusted grievance, reac-tivate the grievance,and process the grievance ingoodfaith withall due diligence."2.Substitute the attached notice for that of theadministrativelaw judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILLNOT deal directly with our employeesconcerning matters pertaining to conditions of em-ployment while bypassing their chosen bargainingagent,in this case Detroit District Area Local,American Postal Workers Union,AFL-CIO.WE WILL NOT in any like or related mannerinterferewith, restrain,or coerce you in the exer-281NLRB No. 32 216DECISIONSOF NATIONALLABOR RELATIONS BOARDcise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request by the Union, set aside thegrievance we unilaterally adjusted with employeeHani Dallou,reactivate it, and process it in goodfaith with all due diligence.UNITED STATES POSTAL SERVICERichard P. Connolly, Esq.,for the General Counsel.Karen A. Intrater, Esq.,of Washington, D.C., for the Re-spondent.Richard Rosenblatt, Esq. (Miller, Cohen,Martens & Ice),of Detroit,Michigan, for the Charging Party.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge. A hear-ing inthis proceeding was held in Detroit, Michigan, on18 June 1985, on a complaint by the General CounselagainstUnited States Postal Service (the Respondent).The complaint issued 15 February 1985, on a chargefiled on 10 January 1985, by Detroit District Area Local,American Postal Workers Union, AFL-CIO. The soleissue presented is whether the Respondent violated Sec-tion 8(a)(5) of the Act by bypassing the collective-bar-gainingagent and instead dealing directly with one of itsemployees. Briefs were filed after the close of the hear-ing by the Respondent and the General Counsel.On the entire record and from my observation of thewitnesses I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Board has jurisdiction over this matter by virtueof section 1209 of the Postal Reform Act. The Respond-ent is an independent establishment of the ExecutiveBranch of the Government of the United States, existingby virtue of the laws of the United States. The only fa-cility involved in this proceeding is the Post Office locat-ed at Southfield, Michigan. I find that the Respondent isan employer within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDIfind thatDetroitDistrictAreaLocal,AmericanPostalWorkers Union,AFL-CIO,isa labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICEOn 13 June 1984 Hani Dallou, a rank-and-file employ-ee,was given a notice of intended removal from the jobbecause of an asserted bad record of repeated disregardof the work rules. It told him that in 30dayshe wouldbe permanently discharged. The Union steward, at Dal-lou's request, filed a grievance about the intended disci-plinary action. The matter was thereafter discussed, withmanagementand union representatives present, at theregular first-step grievance procedure as provided for inthe collective-bargaining agreement then in effect. TheCompany did not change position and the grievance wasregularly scheduled for consideration at the second stepof the contract grievance procedure.Before that second meeting took place,Dallou metpersonally with Postmaster Norman Lovell, who is thehighest management official in this Post Office location.Therewas no union representative present.Dallou andLovell discussed the merits of the disciplinary action in-tended by management,at times with other supervisorspresent.Admitting some of the past offenses claimed bythe Company,Dallou pleaded for a lesser punishment.Lovell was receptive to his pleas. When Dallou, fearfulof losing his job altogether,suggested a 30-day suspen-sionwould be enough punishment,Lovell agreed andsaid he would make it a 29-day suspension only. He evenagreed that Dallou could suffer the disciplinary action-loss of 29 days of work-during a period of 30 days,soon to come,when he was going to be absent fromwork anyway for surgery. Dallou had no accumulatedsick leave to his credit and therefore was not going to bepaid for that necessary absence anyway. In this way hereally suffered no punishment at all. It was Lovell's way,as he said at the hearing, of being nice to a man who wasdecent enough to admit his past errors.Did the Respondent that day, acting through Postmas-ter Lovell, bargain, negotiate, and deal directly with anemployee, about a matter clearly involving a conditionof employment, behind the Union's back,as itwere? Diditdisregard the statutory duty to deal with the estab-lished,exclusive bargaining agent, and thereby commit astraight violation of Section 8(a)(5) of the Act? I thinkyes.Absent a convincing affirmative defense, it is theclearest unfair labor practice imaginable.In the course of the hearing the company witnessesobliquely suggested a number of defenses-such as: Itwas Dallou who wished to talk personally and individ-ually with Lovell; the Union knew about the direct deal-ing and did nothing about it; the Union which appearedat the hearing is not the bargaining agent for this man;the Postmaster did not know, whensettlingthe griev-ance personally with Dallou, that a grievance had beenfiled; etc.The Respondent even asserted at the hearingthat if it wished the Union could go ahead with the suc-cessive steps in the grievance procedure now, as far asarbitration, to process the grievance according to theUnion's contract. Given the Company's largessetowardsDallou in its private settlement of the grievance withhim, it would be pointless for the Union to take it to ar-bitration now. It could hardly do better there for Dallou,because as matters stand, he suffered no punishment atall.But the question is not whether Dallou lost by dealingdirectly with Lovell instead of going through the Union.The question is: Does an employer have a right, underthis statute, to ignore the established bargaining agent?The fact this man was represented by a labor organiza-tion, and covered by a written contract in effect, nomatter what the precise name of that union, is so clear asto require no further comment. May the employer deal POSTAL SERVICEwith a single employee as though the Union did notexist?The real defense is that a special law applicable to vet-erans permits what would otherwise be an unfair laborpractice under the National Labor Relations Act. In per-tinent part the Veterans'Preference Act provides that aveteran-and Dallou is a veteran-when in danger ofdischarge by his employer has a right to meet with thehighest members of management to discuss his problembefore he can actually be dismissed.From Lovell's testi-mony:Q.Why did thismeeting take place,why wereyou meeting with Mr. Dallou?A. It was simply according to his rights. Underthe Merit System Protection as a veteran to provideme with any input he cared to relative to a pro-posed removal action.Q. Are all employees accorded these rights?A. Only veterans.Q. PostmasterLovell,at this meeting did youadjust Mr. Dallou's grievance?A. I would nothave the authority to adjust agrievance.Iwas simply administering his benefitsunder the Merit System Protection Board Veterans'Preference Act.I see nothing in the Veterans'PreferenceAct whichcuts into any employee's rights-including a veteran's-which are now enjoyed under theTaft-Hartley Act, andits Section 8(a)(5). The right of any employee to be rep-resented in his employment by a labor organization takesthe form of an obligation on the employer to deal withhis chosen union,and only with his chosen union. It istoo late inthe day todetail the benefits that law gives allemployees-representation by knowledgeableofficers ofhis union,the use of experienced negotiators in place ofthe inexperienced,the strength of numbers acting togeth-er instead of individual employees pitting themselvessingly against the economic strengthof the companywhich hires him. True,the statute says a veteran has aright whicha nonveteran does not necessarily possess-to speak to the top man in the company when his job isin danger.But could Congress have intended,by givinghim an addedright,to take awayfrom him theright healready enjoys under another law with all his fellow em-ployees of being aidedby hisunion?The Respondentreads more in the new law thaniswritten in it. A rightgiven a person by one law cannot,by implication, bedenied or taken awayfrom him byanother, later law,whichconfers on him an additional rightlIndeed, to read the later law as the Respondent does,would meanthatCongress intended to put the veteran ina weaker position than the nonveteran.If the employerhas a rightto deal witha veteran apart from his chosenunion,but may not do that with respect to the nonveter-an, the nonveteran is being favored over the veteran. Icannot read such an unspoken implication into any law.This bringsus to the next question raised by the samebasic defense,albeit indirectly.If the endangered veteranhimself choosesto deal directlywith the employer, with-out his established bargaining agent being present, does217that fact excuse the otherwise clear violation of Section8(a)(5) by the employer?I think not,although that ques-tion is not at issue in this case.Dallou was worried about his job and anxious to dosomething about saving it.He probably feared the 30-dayperiod before the proposed discharge was to take placemight expire,and he be left without a job before thegrievance procedure could be completed.So he tried torush the matter quickly up to the top man in manage-ment.On 8 July he personally wrote a note to the Post-master asking to meet with him; the note ended with thephrase"at this meeting I would like my union stewardpresent."Right there the Respondent's contention that itwas Dallou who wanted the Union out if the picturefails.The notice of proposed removal was served on Dallouon 11 June;in it he was also told he had 10 days inwhich to submit defense material,in person or in writing,to the Postmaster,who would then make his final deci-sion.The first thing Dallou did was request,with the as-sistance of his union steward,information about his pastemployment record to defend himself.He tried to meetwith Lovell within the 10-day period but the Postmasterwas not available. On 22 June he wrote Lovell a note,telling him he was prepared,with his"representative,"tomeet.Again, twice, on 27 and 29 June,Dallou wentto see Lovell but because the latter was unavailable themeeting did not take place.Meanwhile the step-onemeeting of his grievance had been held,but decision wasput off.With the grievance taking so long Dallou wasunderstandably worried about his job.He testified thaton one occasion in his repeated attempts to talk toLovell he told another supervisor, "[t]hey [the companyrepresentatives]could go through Anne Malinowski [aunion steward] as far as a meeting is concerned."At an-other point,stillaccording to Dallou's testimony, heasked Supervisor Lemaster,"[h]ow come the grievanceprocedure was going so slow?" and was told "[i]t [thegrievance]was in hold until I see the Postmaster." On 8July again Dallou sent a note to the Postmaster, com-plaining about not being able to meet with him, andadding:"At thismeeting Iwould like myunion stewardpresent."The two finally met on 13 July when,after about anhour's talk-asDallou recalled it-the agreement wasreached to reduce the proposed discipline to 29 days'suspension.When it was finally decided,Lovell had asettlement agreement written up and signed by Dallou. Itincludes the following statement:However you have requested a 29-day suspensionwithout pay as full and complete settlement of thesubject case, and with the understanding that thisdocument exhausts any further appeals of this andallother issues that pertain to this case,to includeall grievances,EEO complaints etc.It is clear to me that Dallou wanted the union agent tobe present that day, and that management knew it. Allthe supervisors certainly knew the union grievance wason that day still pending as to the question involved. It isalso true that "that day,"asDallou testified,he did not 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest union representation while talking with Lovell.In fact, he also recalled Lovell asking him: "You do notthink you will have any trouble with the union overthis."His answer was: "No, this is my case. I figuredthat I would save my job."One can look at this situation both ways. The compa-ny supervisors knew Dallou wanted the Union present atthat interview, for he told them several times, in writing,and yet, when the meeting finally took place, he wasthere without any union agent and was perfectly satisfiedto handle the problem alone. Does this excuse the Re-spondent?However I look at it, Lovell was bypassing the Unionthat day and he knew it. His statement at the hearingthat he did not even know there was a grievance pend-ing is absolutely false. Every supervisor beneath himknew about it; how could he not? One of Dallou's writ-ten requests for information is dated 23 June. On theback of it appears the following two statements, eachwritten in completely different handwritings.Mr. L. not available at 9 is at 9:30-Is a representa-tive going to be with him?You can tell him I'm not going to see him. He cango ahead with the action.Lovell testified the second statement was not writtenby him and that he never spoke to anyone of the Unionabout the pending grievance. Lemaster testified shewrote the second statement herself. I am not a handwrit-ing expert, but neither was I born last night. That Le-master did not write the second part is absolutely obvi-ous-as any kid can see. Who else would say I am notgoing to see him but Lovell? Whatactionwas he talkingabout, except it be Dallou's contemporaneous proceedingvia the grievance route?And besides, if Lovell did not know about the griev-ance, why did he have Dallou sign a paper agreeing thatthe settlement reached on 13 July "exhaust any furtherappeals . . . to include all grievances . . . ?" Enough.I find that by dealing directly with Dallou for the pur-pose of adjusting his pending grievance, while ignoringhis request to be accompanied by a union representative,theRespondent committed an unfair labor practicewithin the meaning of Section 8(a)(5) of the Act.IV. THE REMEDYThe Respondent, by itsmanagement agents, mustcease and desist, via the usual Board order, from dealingdirectlywith its individual employees on matters affect-ing their conditions of employment so long as thereexistsin the shop an exclusivebargaining agent.V. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.By dealing directly and individually with its em-ployees on matters affecting their conditions of employ-ment while they are represented by an exclusive bargain-ing agent,the Respondent has engaged in and is engag-ing in violations of Section 8(a)(5) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, United States Postal Service, South-field,Michigan, its officers,agents,successors, and as-signs, shall1.Cease and desist from(a)Dealing directly with its employees on matters af-fecting their conditions of employment while bypassingtheir chosen bargaining agent.(b) In any like or related manner interfere with, re-strain, or coerceyouin the exercise of the rights guaran-teed you by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its postal location in Southfield, Michigan,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by theRegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.iIf no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrdershall, asprovided in Sec 102.48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses8 If this Order is enforced by a judgment of a United States court ofappeals, the words in thenotice reading"Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "